On rehearing. Judgment of the cotírt of appeals reversed.
Journal entry: On motion of the plaintiff in error, and it appearing that a judgment of affirmance was inadvertently entered in this case, that judgment [93 Ohio St., 482] is hereby opened up and set aside, and the motion for rehearing is allowed, and this cause coming on further to be heard by the court upon the transcript of the record of the court of appeals of Lorain county, the arguments and briefs of counsel, it is ordered and adjudged that the judgment of the said court of appeals be and the same hereby is reversed, for the reasons stated in the opinion of this court in the case of Pagano, *459Admr., v. Cerri, etc., No. 14897, published in the official reports of this court [93 Ohio St., 345].
And this court coming now to render the judgment that the court of appeals should have rendered, it is further ordered and adjudged that the judgment of the common pleas court reversing the judgment of the probate court of Lorain county, be and the same hereby is reversed, and the judgment of the probate court of Lorain county be and the same hereby is affirmed. — Reporter.
• Nichols, C. J., Johnson, Donahue, Wana-' maker, Newman, Jones and Matthias, JJ., concur.